— In a proceeding pursuant to CPLR article 78 to compel respondent to issue a building permit for the installation of heating, air-conditioning and plumbing systems, petitioner appeals from a judgment of the Supreme Court, Nassau County (Pantano, J.), entered February 4, 1980, dismissing the petition. Judgment affirmed, without costs or disbursements. The petition was properly dismissed on the ground that petitioner failed to exhaust its administrative remedies (see Matter of Great Neck Community School v Dick, 3 AD2d 664). Gibbons, J. P., O’Connor, Rubin and Boyers, JJ., concur.